Appellant filed a motion for new trial alleging that he had entered a plea of guilty under a misapprehension of the law, believing that if he presented a forged check for payment he would be guilty, although he claims not to have known at the time that it had been forged. No evidence was heard upon the issue when the motion for new trial was presented, or if so the record fails to show it. To support his contention he seems to rely on the facts proven at the time he entered a plea of guilty. In our opinion they do not support such contention.
The motion for rehearing is overruled.
Overruled. *Page 393